Citation Nr: 1113844	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that determined that new and material evidence had not been submitted to reopen a claim for service connection for a right shoulder disability.  In June 2010, the Board found that new and material evidence had been submitted, reopened the claim, and remanded the underlying issue to the RO for further development.

In a March 2007 substantive appeal, the Veteran appears to have raised a new claim for entitlement to an increased rating for his service-connected left hand disability.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

A review of the record reveals that there has not been proper compliance with the Board's June 2010 remand.  Where the remand orders of the Board or the Court are not satisfied, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board requested that a VA examiner provide an opinion as to whether the Veteran's current right shoulder disability was related to his described 1944 in-service jeep incident or to the 1973 motor vehicle accident that resulted in right shoulder surgery.  In January 2011, a VA examiner conducted physical examination of the Veteran and, after reviewing the claims file, stated that no opinion could be rendered because there was no indication in the Veteran's service medical records that he had been injured in a jeep accident.  However, the examiner did not appear to consider or discuss the Veteran's lay testimony of his in-service symptoms, his post-service medical history, or current disability, in determining that no opinion could be made.  Because the examiner did not provide an opinion as requested in the June 2010, the examination is inadequate.  Furthermore, the examiner did not comment as to whether the Veteran's right shoulder disability was related to the 1973 motor vehicle accident.  Accordingly, the case must be remanded for further review and evaluation. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner must review the claims folder and should note that review in the report.  The examiner must consider the Veteran's statements regarding the incurrence of the disability, in addition to his statements regarding the continuity of symptomatology.  The examiner should also consider the evidence in the file of a 1973 motor vehicle accident and 1975 workplace injury.  Specifically the examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or more probability) that any right shoulder disability was incurred in or aggravated by the Veteran's service, including the contended 1944 jeep accident?

(b)  Is more likely (more than 50 percent probability) that any current right shoulder disability is due to or the result of any post-service injury to the Veteran's right shoulder, including a post-service motor vehicle accident in 1973 or a workplace injury in 1975?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



